DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 01/29/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-20 are pending.  Claims 10-12 are withdrawn from further consideration pursuant a previous restriction requirement.
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Pub. No. US 2011/0206379 A1 to Budd et al. (hereinafter “Budd”) in view of Patent Pub. No. US 2006/0086944 A1 to Wu et al. (“Wu”).  Budd and Wu were both applied in a prior Office action.
In re claim 1, Budd discloses, see FIGS. 1-3, an optical device comprising: 
a light-emitting element (22); 
an optical waveguide (54) optically coupled with the light-emitting element (22);
an electronic circuit chip (24) formed at a position above or over the optical waveguide (54); 
a substrate/carrier (32) having first and second mounting surfaces on which the light-emitting element (22) and the electronic circuit chip (24) are respectively mounted; 
a ball grid array (“BGA”) (28) comprising a first electrode/pad formed on the first mounting surface of the light-emitting element (22) on the substrate (32); and 
the BGA (28) comprising a second electrode/pad formed on the second mounting surface of the electronic circuit chip (24) on the substrate (32), 
wherein the first electrode and second electrode of the BGA (28) have a same structure.  See paragraphs [022]-[032] of Budd for further details. 

Thus, Budd only differs from claim 1 in that he does not teach that his first mounting surface is formed lower than his second mounting surface.  Wu, on the other hand, teaches a substrate (311) having a first mounting surface located just below adhesive (341) and a second mounting surface located just underneath bumps (333), wherein the first mounting surface is formed lower than the second mounting surface, thereby allowing a light emitting element (321) to be mounted beneath an electronic circuit chip (331).  See Fig. 4 and paragraph [0029] of Wu. In order to mount his light emitting element (22) underneath his electronic circuit chip (24), the first mounting surface of Budd would have been formed to be positioned lower than the second mounting surface of Budd, as suggested by Wu, thereby obtaining the invention specified by 

to obtain the invention specified by claim 13 in view of Budd combined with Ueki.

In re claim 2, as seen in FIG. 2a of Budd, the first electrode and the second electrode are made of a same material.

In re claim 3, as seen in FIG. 2a of Budd, the first electrode and the second electrode have a same thickness.

In re claim 6, as seen in FIG. 2a of Budd, a first round solder layer is provided between the light-emitting element (22) and the first electrode/pad, and a second round solder layer is provided between the electronic circuit chip (24) and the a second electrode/pad.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budd as applied to claim 1 above, and further in view of Patent Pub. No. US 2012/0153340 A1 to Song et al. (“Song”).  Song was also applied in a prior Office action. 
In re claim 4, Budd in view of Wu only differs in that Budd does not teach that both his first electrode and his second electrode are formed by layering a plurality of conductive films. Song, on the other hand, teaches a plurality of first electrode layers (12) wherein a first electrode layer 12 is a laminated structure of a Ni layer and an Au layer. See paragraph [0103] of Song. In order 

In re claim 5, since Au (gold) was known to have better conductivity than Ni (Nickel), it would have been further obvious to use the Au layer of Song as the topmost electrode layer of Budd in view of Wu and Song.

Claims 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budd in view of Wu, and further in view of Patent Pub. No. US 2011/0305254 A1 to Ueki et al. (“Ueki”).  Ueki was also applied in a prior Office action. 
In re claim 13, Budd discloses a method of manufacturing an optical device, the method comprising: 
forming a BGA (28) comprising a first electrode/pad formed on a first mounting surface of a substrate (32) along with a second electrode/pad formed on a second mounting surface of the substrate (32), wherein the first electrode and the second electrode have a same structure; and 
mounting a light-emitting element (22) over the first mounting surface via the first electrode,
forming an optical waveguide (54) optically coupled with the light-emitting element (22) on the second mounting surface; and 
See paragraphs [022]-[032] of Budd for further details.

Thus, Budd only differs from claim 13 in that he does not teach that his first mounting surface is positioned lower than his second mounting surface or that his first electrode is formed simultaneously with his second electrode. Wu, as previously discussed, teaches a substrate (311) having a first mounting surface located just below adhesive (341) and a second mounting surface located just underneath bumps (333), wherein the first mounting surface is positioned lower than the second mounting surface, thereby allowing a light emitting element (321) to be mounted beneath an electronic circuit chip (331).  See Fig. 4 and paragraph [0029] of Wu. In order to mount his light emitting element (22) underneath his electronic circuit chip (24), the first mounting surface of Budd would have been positioned lower than the second mounting surface of Budd, as suggested by Wu.  

Lastly,Ueki teaches a first electrode (130) that is composed of the same material as that of a second electrode (114) and formed at  the same time as the second electrode (114).  See paragraph [0024] of Ueki. In order to save production costs and/or manufacturing time, the first electrode of Budd in view of Wu would have been formed simultaneously with the second electrode of Budd in view of Wu, as suggested by Ueki, thereby obtaining the invention specified by claim 13.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 13 in view of Budd combined with Wu, and further in view of Ueki.
In re claim 14, as seen in FIG. 2a of Budd, the first electrode and the second electrode are formed of a same material.  Ueki also teaches forming his electrodes (114, 130) of the same material. 

In re claim 15, as seen in FIG. 2a of Budd, the first electrode and the second electrode are formed to have a same thickness.

In re claim 18, as seen in FIG. 2a of Budd, a first round solder layer is provided between the light-emitting element (22) and the first electrode, and a second round solder layer is provided between the electronic circuit chip (24) and the second electrode.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budd in view of Wu in view of Ueki as applied to claim 13 above, and further in view of Song.
In re claim 16, Budd in view of Wu in view of Ueki only differs in that Budd does not teach that both his first electrode and his second electrode are formed by layering a plurality of conductive films. Song, as previously discussed, teaches a plurality of first electrode layers (12) wherein a first electrode layer 12 is a laminated structure of a Ni layer and an Au layer. See paragraph [0103] of Song. In order to use a suitable electrode structure, the first and second electrodes of Budd in view of Wu in view of Ueki would have each been modified to comprise the laminated structure of a Ni layer and an Au layer taught by Song, thereby obtaining the invention specified by claim 16.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 16 in 

In re claim 17, since Au (gold) was known to have better conductivity than Ni (Nickel), it would have been further obvious to use the Au layer of Song as the topmost electrode layer of Budd in view of Wu, Ueki, and Song.
Claims 7-9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budd in view of Wu as applied to claim 1 above, or Budd in view of Wu in view of Ueki as applied to claim 13 above, and further in view of Patent Pub. No. US 2013/0223789 A1 to LEE et al. (“Lee”).  Lee was applied in prior Office action.
In re claim 7, Budd in view of Wu only differs in that Budd does not teach that his optical waveguide (54) is provided below his second mounting surface.  Lee, on the other hand teaches providing an optical waveguide (19) below a second mounting surface upon which a light emitting element (1) is mounted, thereby allowing the light emitting element (1) to be optically coupled to a photodiode (2) located on the same substrate as the light emitting element (1).  See Figs. 1-3 of Lee. In order to optically couple the light emitting element (22) of Budd in view of Wu with the photodiode (2) of Lee, the optical waveguide (54) of Budd in view of Wu would have been provided below the second mounting surface of Budd in view of Wu, as taught by Lee, thereby obtaining the invention specified by claim 7.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 7 in view of Budd combined with Wu, and further in view of Lee.

In re claim 8, Budd in view of Wu and Lee only differs in that Budd does not teach that his See the previous remarks regarding Wu with respect to claim 1. In order to mount the light emitting element (22) of Budd underneath his electronic circuit chip (24), the first mounting surface of Budd in view of Wu and Lee would have been formed to be positioned lower than his second mounting surface with reference to a bottom surface of the substrate (32), as suggested by Wu, thereby obtaining the invention specified by claim 8.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 8 in view of Budd combined with Wu and Lee.

In re claim 9, as seen in FIG. 2a of Budd, a bottom end of the light-emitting element (22) is positionally aligned with one end of the optical waveguide (54).

In re claim 19, Budd in view of Wu in view of Ueki only differs in that Budd does not teach that his optical waveguide (54) is provided below his second mounting surface.  Lee, on the other hand teaches providing an optical waveguide (19) below a second mounting surface upon which a light emitting element (1) is mounted, thereby allowing the light emitting element (1) to be optically coupled to a photodiode (2) located on the same substrate as the light emitting element (1).  See Figs. 1-3 of Lee. In order to optically couple the light emitting element (22) of Budd in view of Wu in view of Ueki with the photodiode (2) of Lee, the optical waveguide (54) of Budd in view of Wu in view of Ueki would have been provided below the second mounting surface of 

In re claim 20, Wu, as previously discussed, teaches forming a trench (312) in a substrate (311), thereby forming a step on the substrate (311) such that Wu’s first mounting surface is formed to be positioned lower than his second mounting surface with reference to a bottom surface of the substrate (311).  See Fig. 4 and paragraph [0029] of Wu. In order to mount the light emitting element (22) of Budd underneath his electronic circuit chip (24), the trench (312) of Wu would have been formed in the substrate (32) of Budd in view of Wu, Ueki, and Lee such that the first mounting surface of Budd would have been formed to be positioned lower than the second mounting surface of Budd with reference to a bottom surface of the substrate (32) of Budd, as suggested by Wu, thereby obtaining the invention specified by claim 20.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 20 in view of Budd combined with Wu, Ueki and Lee.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
February 17, 2021